An unpublisl%d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

lN THE SUPREME COURT OF THE STATE OF NEVADA

 

RICHARD ROSIAK, No. 65359
Appellant,

vs. g ' 
JACOB DORENBAUM; AUDREY F L E il
DORENBAUM; AND CUSTOM DESIGN JUL 2 8 20th
CABINETS OF LAS VEGAS LTD.,

Respondents. g GLE'§§P~ },E% 

nw

DEPUTY CLERK

ORDER DISMISSING APPEAL

This appeal was docketed in this court on April 7, 2014,
without payment of the requisite filing fee. On that same day a notice was
issued directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal To date, appellant has not paid the
filing fee or otherwise responded to t.his court’s notice. Accordingly~, cause
appearing, this appeal is dismissed

lt is so ORDERED.

CLERK oF THE SUPREN[E COURT
TRAcuHLInNDEMAN

BY:  

cc: Hon. Ronald J. lsrael, District Judge
Richard Rosiak
Audrey Dorenbaum

Jacob Dorenbaum
Eighth District Court Clerk

SuPn£ME Coum'
or=
NEvAoA

CLERK’S ORDER

:01'1947 md

14 ~ 245.2$